Citation Nr: 1209594	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  11-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to March 19, 2010 for the grant of service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1981 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  A claim for service connection for sleep apnea was received on September 21, 2007.

2.  A February 2008 rating decision denied service connection for sleep apnea.

3.  The Veteran submitted a timely notice of disagreement in September 2008, and a Statement of the Case was issued to the Veteran on December 28, 2009.  

4.  A written statement from the Veteran was received by the RO on February 25, 2009 and the statement reasonably met the requirements of a substantive appeal.


CONCLUSION OF LAW

The criteria for an effective date of September 21, 2007, for the grant of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5107 , 5110, 7105 (2002); 38 C.F.R. §§ 3.400 , 20.202, 20.203, 20.302 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim to reopen for service connection for sleep apnea. The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  

The Veteran's claim for an earlier effective date stems from notice of disagreement with the effective date assigned in the July 2010 rating decision.  The RO did not provide additional notice regarding the claim for an earlier effective date.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  

In April 2011, the RO issued an SOC regarding the earlier effective date claim.  Accordingly, the Board finds that the duty to notify has been satisfied in this case. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran. 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis of Claim

A.  Legal Criteria - Effective Dates

Generally, the effective date of the grant of service connection is the day following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2010); Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a)  (2011).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32   (1998). 

A report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1) .

B.  Discussion

A claim for service connection for sleep apnea was received on September 21, 2007.  A February 2008 rating decision denied service connection for sleep apnea.  

In September 2008, the Veteran submitted a notice of disagreement with the rating decision.  On December 28, 2009, the RO issued a Statement of the Case regarding service connection for sleep apnea.  

Except in the case of simultaneously contested claims, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever ends later.  The date of the mailing of the Statement of the Case will be presumed to be the date of the Statement of the Case and the date of the mailing of the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b) (2011).  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2011).

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2011).  

The RO mailed a Statement of the Case to the Veteran on December 28, 2009.  The RO notified the Veteran of the decision regarding his claim for service connection for sleep apnea by letter dated February 22, 2008.  The later deadline for filing of the substantive appeal is 60 days from the mailing of the Statement of the Case.  

On February 25, 2010, the Veteran submitted a written statement to the RO in which he requested a 60-day extension to complete his appeal regarding service connection for sleep apnea.  The request for the extension was submitted within 60 days of the mailing of the Supplemental Statement of the Case.

The Board is of the opinion that the Veteran's February 2010 statement, in which he requested an extension in order to research his claim and file a rebuttal, clearly demonstrated an intent to appeal the claim.  Therefore, it is reasonable to construe the Veteran's statement, received by the RO on February 25, 2010, as a substantive appeal, in lieu of receipt of a timely VA Form 9 as to the February 2008 rating decision.  As such, the Veteran's appeal of the February 2008 rating decision is considered perfected.  Accordingly, an effective date of September 21, 2007, but no earlier, for the award of service connection for sleep apnea is warranted.  The Board finds that an effective date prior to September 21, 2007 for the grant of service connection for sleep apnea is not warranted, as the record does not show that either a formal or informal claim for service connection for sleep apnea was received earlier than September 21, 2007.  Accordingly, for the foregoing reasons, an effective date of September 21, 2007 is warranted for the grant of service connection for sleep apnea. 







ORDER

An effective date of September 21, 2007 is granted for the award of service connection for sleep apnea.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


